DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10 November 2021, with respect to the claim interpretation have been fully considered and are not persuasive. Applicant argues that means or step is not used in the claims, however, the examiner has clearly pointed that the limitation interpreted under 35 USC 112f uses the term supporting member, member being a generic placeholder substitute of means. When analyzing the term member as currently claimed, the generic placeholder member is modified by functional language, i.e., supporting; furthermore said generic placeholder is not modified in the claims by sufficient structure to perform the supporting function, therefore, the argument is not persuasive.
Regarding the remarks pointing a detent mechanism and where many devices taking their names from the functions they perform, the examiner respectfully points out that supporting member is not commonly known as one or a group of specific structural components taking their name from the 

Applicant’s arguments, see Remarks, filed 10 November 2021, with respect to the rejection(s) of claim(s) under 35 USC 112a, 35 USC 112b and/or 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Evans et al (US 9,228,444 B2) and Forrester et al (US 6,634,863 B1).

Claim Objections
Claims 2, 5, 12 and 15 are objected to because of the following informalities. 

Claim 2 recites “wherein the sealing member comprising” and the examiner respectfully points out the claim should recite “wherein the sealing member comprises.”

Claim 5 recites “an edge of the edges of the surface portion of the fan platform” and depends from claim 2 and claim 1, claim 1 reciting “a fan platform comprising a surface portion … the surface portion defining wings, outer lateral edges of the wings;” for claim terminology consistency purposes 

Claim 12 recites “the supporting ring” (twice) and depends from claim 9 which recites “the supporting ring being an aft supporting ring;” for claim terminology consistency purposes the examiner respectfully recommends reciting “the aft supporting ring” in claim 12.

Claim 15 recites “an edge of the edges of the surface portion of the fan platform” and depends from claim 14 and claim 13, claim 13 reciting “a fan platform comprising a surface portion … the surface portion defining wings, outer lateral edges of the wings;” for claim terminology consistency purposes the examiner respectfully recommends reciting “an edge of the outer lateral edges of the surface portion of the fan platform” in claim 15.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: supporting member in claims 4 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “a portion of the fan platform and to at least a portion of the one blade” (emphasis added) and depends from claim 1 which recites “at least a portion of adjacent fan blades … a sealing member positioned between a portion of the fan platform and the one blade of the adjacent fan blades;” it is not clear if a portion of the fan platform and at least a portion of the one blade in claim 2 refer to the same portion of the fan platform and at least a portion of the one blade (which includes the one blade) recited in claim 1 or to additional and different respective portions.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-17 and 19-20 (as far as claim 2 is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al – hereafter Evans – (US 9,228,444 B2) in view of Forrester et al – hereafter Forrester – (US 6,634,863 B1).

Regarding claim 1, Evans teaches a fan section of a gas turbine engine (Fig.1, 13), the gas turbine engine defining a radial direction (Fig.1), the fan section comprising: 
a plurality of fan blades (Fig.2, 32) extending outwardly from a rotor disk (Fig.2, 30) along the radial direction; 
a fan platform (Fig.5, 45) comprising a body portion (Fig.5) configured to be positioned between at least a portion of adjacent fan blades of the plurality of fan blades (Fig.5, note 45 is positioned between at least a portion of adjacent fan blades 32 left and 32 right) and between at least a portion of forward and aft supporting rings (Fig.2, note forward ring 38 and aft ring 37) of the gas turbine engine, the fan platform further comprising a surface portion (Fig.5, portion of 39 delimited by 45) extending from one blade to another blade of the adjacent fan blades (Fig.5), the surface portion defining wings (Fig.5, extending circumferentially from either side of 43); and 
a sealing member (Fig.5, 41/42) positioned between a portion of the fan platform and the one blade of the adjacent fan blades for providing a seal (Fig.5, 41/42/62) between the portion of the fan platform and the one blade of the adjacent fan blades (Fig.5).

Forrester teaches a fan section of a gas turbine engine (Fig.1, 12), the fan section comprising: a plurality of fan blades (Fig.1, 20) extending outwardly from a rotor disk (Fig.1, 16); and a fan platform (Fig.2/19/20, 32). Forrester further teaches fan platform includes outer lateral edges (Fig.19, 262/264) of wings (Fig.21) being configured to have curved edge contours matching contours of the adjacent fan blades (Fig.20, 55/57) between which the surface portion extends (Fig.19/20); this configuration defines and maintains an inner fan flowpath that extends axially across the fan blade (column 6 line 38-42).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan section of Evans by having the fan platform including outer lateral edges of the wings being configured to have curved edge contours matching contours of the adjacent fan blades between which the surface portion extends as taught by Forrester because this would require a simple substitution of one known element (the platform of Evans) for another (the platform of Forrester) to obtain predictable results (defining and maintaining an inner fan flowpath that extends axially across the fan blade).

Regarding claim 2, Evans and Forrester further teach the sealing member comprises a polygonal cross-sectional shape (Evans Fig.5) with at least two adjacent edges respectively attached to at least a portion of the fan platform (Evans Fig.5, 41 engaged at 62) and to at least a portion of the one blade of the adjacent fan blades (Evans Fig.5, 41 engaged to 32 left side).

claim 3, Evans and Forrester further teach the sealing member has a triangle cross-sectional shape (Evans Fig.5, note where 39 left side points to, where 41 points to and segment contacting 32 left side).

Regarding claim 4, Evans and Forrester teach all the limitations of claim 2, see above, however, do not explicitly teach at least one supporting member is provided between the sealing member and the one blade of the adjacent fan blades to which the sealing member is attached. However, Evans further teaches at least one supporting member (this element is interpreted under 35 U.S.C. 112(f) as a pin that keeps the sealing member supported to the blade to accomplish the claimed function, and equivalents thereof. Evans teaches a fixture that keeps the sealing member supported to the blade, Fig.3, 55 and column 6 line 14-26) is provided between the sealing member and the one blade of the adjacent fan blades to which the sealing member is attached, the supporting member provides a fastening able to withstand strong shear loads (column 6 line 14-16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the sealing configuration of Evans and Forrester by having at least one supporting member is provided between the sealing member and the one blade of the adjacent fan blades to which the sealing member is attached as further taught by Evans because it would have been obvious to one of ordinary skill in the art to substitute the supporting member configuration taught in Evans (Fig.3) for Evans unfixed sealing configuration for the predictable result of providing a fastening able to withstand strong shear loads. 

Regarding claim 5, Evans and Forrester further teach the sealing member comprises a protrusion extending from the at least two adjacent edges, the protrusion positioned between an edge 

Regarding claim 7, Evans and Forrester further teach the sealing member is free-floating between the fan platform and the fan blades (Evans Fig.5; note other embodiments use supporting member Fig.3, 55 to fixedly attach sealing member to blade).

Regarding claim 8, Evans teaches a fan of a gas turbine engine (Fig.1, 13), the gas turbine engine defining a radial direction (Fig.1), the fan comprising: 
a rotor disk (Fig.5, 30); 
a plurality of fan blades (Fig.5, 32) extending outwardly from the rotor disk along the radial direction (Fig.5);
a fan platform (Fig.5, 45), the fan platform comprising a surface portion (Fig.5, portion of 39 delimited by 45) extending from one blade (Fig.5, 32 left) to another blade (Fig.5, 32 right) between adjacent fan blades of the plurality of fan blades (Fig.5), the surface portion defining wings (Fig.5, extending circumferentially from either side of 43), and 
a sealing member (Fig.5, 41/42) positioned between a portion of the fan platform (Fig.5) and the one blade of the adjacent fan blades (Fig.5) for providing a seal (Fig.5, 41/42/62) between the portion of the fan platform and the one blade of the adjacent fan blades (Fig.5).
Evans does not explicitly teach outer lateral edges of the wings being configured to have curved edge contours matching contours of the adjacent fan blades between which the surface portion extends.
Forrester teaches a fan section of a gas turbine engine (Fig.1, 12), the fan section comprising: a plurality of fan blades (Fig.1, 20) extending outwardly from a rotor disk (Fig.1, 16); and a fan platform 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan section of Evans by having the fan platform including outer lateral edges of the wings being configured to have curved edge contours matching contours of the adjacent fan blades between which the surface portion extends as taught by Forrester because this would require a simple substitution of one known element (the platform of Evans) for another (the platform of Forrester) to obtain predictable results (defining and maintaining an inner fan flowpath that extends axially across the fan blade).

Regarding claim 9, Evans and Forrester teach all the limitations of claim 8, see above, however, do not explicitly teach an aft sealing member shaped to accommodate and to attach to a supporting ring, the supporting ring being an aft support ring of the gas turbine engine. However, Evans further teaches in the Fig.11A/C embodiments an aft sealing member (Fig.11A/C, right side 60) shaped to accommodate and to attach to a supporting ring (Fig.11A/C, 37), the supporting ring being an aft support ring of the gas turbine engine (Fig.11A/C); this configuration allows circumferentially sealing the spaces between fan blades, fan platforms and aft supporting ring, therefore, decreasing leakage inefficiencies.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan section of Evans and Forrester by having an aft sealing member shaped to accommodate and to attach to a supporting ring, the supporting ring being an aft support ring of the gas turbine engine as further taught by Evans because this would allow 

Regarding claim 10, Evans and Forrester further teach the sealing member is shaped to accommodate the one blade of the adjacent fan blades and to attach to the one blade of the adjacent fan blades (Evans Fig.5, note 41 attached to 32 left side).

Regarding claim 11, Evans and Forrester further teach the sealing member is made of an elastic material (Evans column 6 line 1-3; note “box-sections 41, 42 in the embodiment are hollow and therefore able to flex”).

Regarding claim 12, Evans and Forrester further teach the aft sealing member includes a first surface (Evans Fig.11A, upper surface of 60) and a second surface (Evans Fig.11A/C, portion of 60 defining a surface extending circumferentially and axially facing the trailing end of the blade) engaging respectively with the supporting ring and with the one blade of the adjacent fan blades (Evans Fig.11A/C), the first surface being radially outward-facing abuts the supporting ring (Evans Fig.11A/C), the aft support ring retaining an aft end of the fan platform (Evans Fig.11A/C), and the second surface being axially outward-facing attaches to the one blade of the adjacent fan blades (Evans Fig.11A/C).

Regarding claim 13, Evans teaches a gas turbine engine (Fig.1), the gas turbine engine defining a radial direction (Fig.1), the gas turbine engine comprising: 
a fan section (Fig.1, 13); and 
a core turbine engine (Fig.1) disposed downstream from the fan section, the fan section comprising: 
a rotor disk (Fig.5, 30); 

a fan platform (Fig.5, 45), the fan platform comprising a surface portion (Fig.5, portion of 39 delimited by 45) extending from one blade (Fig.5, 32 left) to another blade (Fig.5, 32 right) between adjacent fan blades of the plurality of fan blades (Fig.5), the surface portion defining wings (Fig.5, extending circumferentially from either side of 43), and 
a sealing member (Fig.5, 41/42) positioned between a portion of the fan platform (Fig.5) and the one blade of the adjacent fan blades (Fig.5) for providing a seal (Fig.5, 41/42/62) between the portion of the fan platform and the one blade of the adjacent fan blades (Fig.5).
Evans does not explicitly teach outer lateral edges of the wings being configured to have curved edge contours matching contours of the adjacent fan blades between which the surface portion extends.
Forrester teaches a fan section of a gas turbine engine (Fig.1, 12), the fan section comprising: a plurality of fan blades (Fig.1, 20) extending outwardly from a rotor disk (Fig.1, 16); and a fan platform (Fig.2/19/20, 32). Forrester further teaches fan platform includes outer lateral edges (Fig.19, 262/264) of wings (Fig.21) being configured to have curved edge contours matching contours of the adjacent fan blades (Fig.20, 55/57) between which the surface portion extends (Fig.19/20); this configuration defines and maintains an inner fan flowpath that extends axially across the fan blade (column 6 line 38-42).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan section of Evans by having the fan platform including outer lateral edges of the wings being configured to have curved edge contours matching contours of the adjacent fan blades between which the surface portion extends as taught by Forrester because this would require a simple substitution of one known element (the platform of Evans) for another (the platform of Forrester) to obtain predictable results (defining and maintaining an inner fan flowpath that extends axially across the fan blade).

Regarding claim 14, Evans and Forrester further teach the sealing member comprises a polygonal cross-sectional shape (Evans Fig.5) with at least two edges respectively contact with the portion of the fan platform (Evans Fig.5, section of 41 engaging at 62) and with the one blade of the adjacent fan blades (Evans Fig.5, section of 41 engaging 32 left side).

Regarding claim 15, Evans and Forrester further teach the sealing member comprises a protrusion extending from two adjacent edges of the at least two edges, the protrusion positioned between an edge of the edges of the surface portion of the fan platform and the one blade of the adjacent fan blades (Evans Fig.5, note protrusion between 32 left side and where 39 left side points to).

Regarding claim 16, Evans and Forrester teach all the limitations of claim 14, see above, however, do not explicitly teach at least one supporting member is provided between the sealing member and the one blade of the adjacent fan blades to which the sealing member is attached. However, Evans further teaches at least one supporting member (this element is interpreted under 35 U.S.C. 112(f) as a pin that keeps the sealing member supported to the blade to accomplish the claimed function, and equivalents thereof. Evans teaches a fixture that keeps the sealing member supported to the blade, Fig.3, 55 and column 6 line 14-26) is provided between the sealing member and the one blade of the adjacent fan blades to which the sealing member is attached, the supporting member provides a fastening able to withstand strong shear loads (column 6 line 14-16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the sealing configuration of Evans and Forrester by having at least one supporting member is provided between the sealing member and the one blade of the adjacent fan blades to which the sealing member is attached as further taught by Evans because it 

Regarding claim 17, Evans and Forrester further teach the sealing member has a triangle cross-sectional shape (Evans Fig.5).
 
Regarding claim 19, Evans and Forrester further teach the sealing member is free-floating between the fan platform and the one blade of the adjacent fan blades (Evans Fig.5; note other embodiments use supporting member Fig.3, 55 to fixedly attach sealing member to blade).

Regarding claim 20, Evans and Forrester further teach the fan platform further comprises: 
a structural body (Evans Fig.5, 43) portion; and 
the surface portion being a flowpath surface portion (Evans Fig.5, 39) attached to the structural body portion, the flowpath surface portion at least partially defining a flowpath boundary of the fan section (Evans Fig.1/5), and the flowpath surface portion extending laterally beyond the structural body portion (Evans Fig.5),
wherein the sealing member (Evans Fig.5, note sealing at 62 between 60 and 61) engages with at least a portion of the laterally extended flowpath surface portion (Evans Fig.5), and the sealing member surrounds the one blade of the adjacent fan blades (Evans Fig.1/5) for providing the seal between the laterally extended flowpath surface portion and the one blade of the adjacent fan blades (Evans Fig.5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745